EC Development, Inc. 23 E. 9th Street, Suite 229, Shawnee, Oklahoma, 74801 Via EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Attention: Ryan Houseal, Attorney-Advisor Megan Akst, Staff Accountant Re:EC Development, Inc. Request to Withdraw Registration Statement on Form 10 SEC File No. 000-14039 Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), EC Development, Inc. (the “Company”) hereby requests that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal of the Company’s Registration Statement on Form 10-12(g), bearing the above registration number, filed on September 19, 2011 and amended on November 14, 2011, together with all exhibits and amendments thereto (the “Registration Statement”). The Company is requesting withdrawal of the Registration Statement because it has elected not to pursue the registration of the class of securities described therein at this time.The Company believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by paragraph (a) of Rule 477 of the Act.No securities were offered or sold pursuant to the Registration Statement. No fees were paid to the Commission in connection with filing of the Registration Statement. Should you have any questions regarding the withdrawal, please contact the Company’s legal counsel, Steven D. Talbot, at the law offices of Steven D. Talbot, P.S., 2th Street, Suite 213, Vancouver, WA 98686. Respectfully, /s/ Randy Edgerton Randy Edgerton, Chief Financial Officer
